Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  August 14, 2020                                                                                        David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  161540                                                                                              Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices


  In re SHERIDAN, Minors.                                          SC: 161540
                                                                   COA: 351263
                                                                   Kent CC Family Division:
                                                                   17-053435-NA; 17-053436-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the May 21, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 14, 2020
           s0811
                                                                              Clerk